 

Case 20-10343-LSS Doc 3663 Filed 05/12/21 Page1of2

May 5, 2021

The Honorable Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6" Floor ae
Wilmington, DE 19801 =

Dear Justice Silverstein: Sas

Reference Claim No. sj

30 13]
11:6 WY 2) AVH 1202

| am writing to you to share my experience:

“| first met [i Aica Community Gym. He was

always very friendly towards us (kids) and entertained us with magic

tricks. | was in the fifth grade attending GGG Elementary
School. | believe it was at this time we were told that a Boy Scout
Troop was going to be organized at the school, and that all those
interested should attend a meeting. At the meeting, ME and another
older man gave us a talk about scouting. BR would be the Assistant
Scoutmaster. | do not remember the Scoutmaster’s name, nor do |

remember the troop number.

My dad signed the papers and | used monies from my paper route to
purchase the uniform and other required items. | really enjoyed the
meetings and always looked forward to the group activities.

While the Scoutmaster and the other boys were attending other

activities suggested that | go to my tent and he would hel

Ua lis

 

 
Case 20-10343-LSS Doc 3663 Filed 05/12/21 Page 2 of 2

 

The second incident occurred at another camping event at Ewa
Beach. This time, late at night while the others were sleeping, he

    

After this second incident, | stopped going to the meetings and never
went back to scouting! My parents asked me why | stopped attending
the meetings, and | told them that | no longer enjoyed scouting. This
made my dad very angry with me; he told me that | was a quitter and
had wasted my savings. | did not tell my dad what really happened,
because | was afraid he would hit me for letting someone touch me
like that, and he most certainly would have given ik beating!”

Mahalo (thank you) for taking time to read this letter.

Sincerely,

 
